Citation Nr: 0423710	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-13 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for 9th cranial nerve 
damage, as a residual of a frenulectomy.  

2.  Entitlement to service connection for 7th cranial nerve 
damage, as a residual of a frenulectomy.  

3.  Entitlement to service connection for loss of the sense 
of smell, as secondary to service-connected residuals of a 
frenulectomy.  

4.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD), to include psychogenic reaction.

5.  Entitlement to service connection for a dental disorder 
to include bone damage and loss of teeth.  

6.  Entitlement to an initial compensable evaluation for 
partial loss of the sense of taste, as a residual of a 
frenulectomy.  

7.  Entitlement to an initial compensable evaluation for 
damage to the 12th cranial nerve, as a residual of a 
frenulectomy.  

8.  Entitlement to an initial evaluation in excess of 70 
percent for PTSD.  

9.  Entitlement to an initial compensable evaluation for 
residuals of burns to both forearms.  

10.  Entitlement to an initial compensable evaluation for 
residuals of a ruptured tympanic membrane.  

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

12.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  

13.  Entitlement to an effective date, prior to March 3, 
1998, for a grant of service connection for residuals of a 
frenulectomy, to include partial loss of taste and nerve 
damage to the 12th cranial nerve.  

14.  Entitlement to an effective date, prior to February 18, 
1999, for a grant of service connection for burn scars to the 
bilateral hands, bilateral forearms, and left ankle.  

15.  Entitlement to an effective date, prior to April 7, 
1999, for a grant of service connection for PTSD and the 
assignment of an initial disability rating.  

16.  Entitlement to an effective date, prior to August 14, 
2002, for a grant of a total compensation rating based on 
individual unemployability (TDIU).  

17.  Whether there was clear and unmistakable error (CUE) in 
a June 1968 rating decision wherein the RO denied a claim of 
entitlement to service connection for residuals of burns to 
the arms and legs.  

18.  Entitlement to service connection for loss of sublingual 
salivary gland, to include dry mouth.

19.  Entitlement to service connection for residuals of oral 
surgery not previously service-connected.  

20.  Entitlement to service connection for dizziness. 

21.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002), for right lower 
extremity neuropathy secondary to VA hospitalization.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from September 
1965 to July, 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of the rating decisions of the Department 
of Veterans Affairs (VA), Lincoln, Nebraska, Regional Office 
(RO).  The veteran initiated the current set of claims in 
March 1998, with the filing of the claim of service 
connection for residuals of a frenulectomy.  Service 
connection for that disability was granted by the RO in a 
January 1999 rating decision.  The veteran challenged the 
evaluation assigned, and has asserted other related and 
unrelated claims.  One of those claims, the issue of whether 
there was CUE in a June 1968 rating decision wherein the RO 
denied a claim of entitlement to service connection for 
residuals of burns to the arms and legs, is now ready for 
appellate review.  

It is noted that there had been pending on appeal the issues 
of entitlement to an increased rating for right 3rd finger 
burn scars and an increased rating for right 4th finger burn 
scars, each evaluated as 10 percent disabling.  In June 2003, 
however, the veteran withdrew his appeals of those claims.  
In a February 2004 rating decision, the RO recharacterized 
those disabilities as including orthopedic hyperextension and 
instability.  In recent correspondence dated in June 2004, 
the veteran appears to assert a claim for separate ratings 
for the right 3rd finger burn scars and right 4th finger burn 
scars based upon hyperextension.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and any indicated appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

All of the other issues noted above will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In June 1968, the RO notified the veteran that his claim 
of entitlement to service connection for various disorders, 
including residuals of burns on the arms and legs, was denied 
because of his failure to report without good cause for a 
scheduled examination.  The veteran was provided with notice 
that he could reschedule the examination by asserting his 
willingness to report.  

2.  The June 1968 decision of the RO to deny the veteran's 
claim was consistent with the evidence then of record and the 
laws and regulations in effect at that time.  

3.  The RO did not commit error of fact or law in the June 
1968 decision which compels the conclusion that the result 
would have been manifestly different but for the error.  




CONCLUSION OF LAW

The June 1968 decision wherein the RO denied the appellant's 
claim of entitlement to service connection for residuals of 
burns to the arms and legs did not constitute CUE.  
38 U.S.C.§ 4005 (1968); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105, 3.158, 3.655(f) (1968); 
currently 38 C.F.R. §§ 3.104, 3.105, 3.158 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. 5102, 5103, 
5103A, 5107, was enacted prior to the submission of the claim 
of CUE considered herein.  VA issued regulations to implement 
the VCAA in August 2001.  66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a)).  

The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. 3.156(a), 
the second sentence of 38 C.F.R. 3.159(c), and 38 C.F.R. 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In Livesay v. Principi, 15 Vet. App. 165 (en banc) (2001), 
however, the United States Court of Appeals for Veterans 
Claims (CAVC) held that the VCAA was not applicable to 
motions alleging CUE in decisions of the Board.  


The CAVC has also held that the VCAA has no application to 
claims of CUE in prior final rating decisions.  Juarez v. 
Principi, 16 Vet. App. 518, 520-521 (2002); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).  Accordingly, the 
Board finds that the VCAA is not applicable to the current 
issue of CUE in a decision of the RO as a matter of law.


Criteria & Analysis

The decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding  . 
. . based on evidence on file at that time and will not be 
subject to revision on the same factual basis . . .."  
38 C.F.R. § 3.104(a) (2003); see also 38 U.S.C.A. 5108 (West 
2002).  The only exception to this rule is when the VA has 
made a "clear and unmistakable error" in its decision.  
38 C.F.R. § 3.105(a); see also 38 U.S.C.A. § 7103(c) (West 
2002) (BVA may correct "obvious error" on its own 
initiative).  

Under such circumstances, the decision will be reversed or 
amended, and it will have the same effect as if the corrected 
decision had been made on the same date as the reversed or 
amended decision.  38 C.F.R. § 3.105(a) (2003).  If this 
exception does not apply, the decision is final and may be 
reopened only upon the presentation of "new and material 
evidence."  A determination on a claim by the agency of 
original jurisdiction of which the claimant is properly 
notified shall become final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2003).

The veteran has, in fact, set forth a challenge to the June 
1968 decision of the RO that denied his claim of entitlement 
to service connection for residuals of burns to the arms and 
legs, claiming that there was CUE in that decision such that 
it should be overturned, and that he should be accorded 
service connection for that disorder effective from the date 
of the claim that precipitated that decision.  




Clear and unmistakable error arises in situations where 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory provisions 
extant at the time were incorrectly applied."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 
(1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A 
determination that there was 'clear and unmistakable error' 
must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell, 3 Vet. App. 
at 314; See Crippen v. Brown, 9 Vet. App. 412, 418 (1996). 

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994). 

"Clear and unmistakable error" is more than a difference of 
opinion.  38 C.F.R. § 3.105(b).  The CAVC has recognized that 
a claimant seeking to obtain retroactive benefits by proving 
that the VA has made a "clear and unmistakable error" has a 
much heavier burden than that placed upon a claimant who 
attempts to establish his prospective entitlement to 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991); 
See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) 
(Recognizing a claimant's "extra-heavy burden" of 
persuasion before the CAVC in a claim of CUE).  

For a claim of CUE to succeed, it must be shown that the RO 
committed an error of law or fact that would compel later 
reviewers to the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Elkins v. Brown, 8 Vet. App. 
391, 396 (1995); See Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).  

First, it is noted that in the June 1968 decision, the RO 
denied the veteran's claim because it was determined that he 
had failed to report for a medical examination that had been 
scheduled in conjunction with his February 1968 claim of 
entitlement to service connection for various disabilities, 
including residuals of burns to the arms and legs.  He did 
not file a notice of disagreement with that decision and it 
became final.  38 U.S.C. § 4005 (1968); 38 C.F.R. § 19.192 
(1968); currently 38 U.S.C.A. 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2003).

The Board has carefully considered the applicable law and the 
evidence of record at the time of the June 1968 rating 
decision presently challenged, and finds that the veteran's 
contentions regarding the assignment of CUE are without 
merit.  

The veteran's principal CUE contentions relative to the June 
1968 decision are that the RO (a) had failed to provide him 
with notice of his rights to appeal that decision; and (b) 
had failed to simply rate his claim based upon the evidence 
of record in accordance with 38 C.F.R. § 3.655(b).  

It is true that in June 1968, the RO notified the veteran 
that his claim of entitlement to service connection for 
various disorders, including residuals of burns on the arms 
and legs, was denied because of his failure to report for a 
scheduled examination.  It is important to note, however, 
that he was provided with notice that he could reschedule the 
examination by asserting his willingness to report.  It is 
equally important to note that he failed to respond to that 
notice.  

The legal basis for the RO's 1968 denial of the veteran's 
claim can be found in 38 C.F.R. §§ 3.158 and 3.655(f) (1968).  
In pertinent part, 38 C.F.R. § 3.158(a) (1968) states that 
where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
1 year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  

Under 38 C.F.R. § 3.158(b) (1968), where the veteran fails 
without adequate reason to respond to an order to report for 
VA examination within 1 year from the date of request and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.  

Under 38 C.F.R. § 3.655(f) (1968), if a claim was abandoned, 
and the veteran subsequently states that he is willing to 
report for examination, benefits may be paid from the date of 
receipt of the new claim if he reports for such examination 
within 1 year from the date of notice to report.  

The veteran ultimately failed to report for a VA examination 
within one year after having been given notice of his failure 
to report for the 1968 examination that had been scheduled in 
conjunction with an original claim of entitlement to service 
connection for residuals of burns to the arms and legs.  As 
such, he ultimately abandoned his February 1968 claim of 
entitlement to service connection for residuals of burns to 
the arms and legs on the basis of his failure to report.  
38 C.F.R. §§ 3.158, 3.655(f) (1968).  

Essentially, in the June 1968 decision, the RO was simply 
advising the veteran that his decision was being denied 
because he had abandoned his claim by failing to report for 
the scheduled examination.  Significantly, he was given 
contemporaneous notice that he could resurrect his abandoned 
claim by agreeing to report for a future examination.  He 
failed to do so.  The fact that he was not given notice of 
his rights to appeal is of no consequence.  First, had the RO 
given him notice of his rights to appeal, the conclusion 
reached would not have been manifestly different.  

The veteran failed to report for the examination, and failed 
to evidence his agreement to report in the future.  The June 
1968 decision of the RO to deny his claim was consistent with 
the evidence then of record and the laws and regulations in 
effect at that time.  The RO did not commit error of fact or 
law in the June 1968 decision which compels the conclusion 
that the result would have been manifestly different but for 
the error.  It was the veteran's failure to act that resulted 
in the denial of the claim, and not error on the part of the 
RO.  

In other words, the essential basis for the claim being 
denied in June 1968, was that the veteran had abandoned his 
claim.  38 C.F.R. § 3.158 (1968).  Having abandoned the claim 
by failing to report for examination, there was essentially 
no denial to appeal.  It was his failure to act that resulted 
in the denial, not the RO's failure to provide notice of a 
right to appeal.  The failure to prosecute his claim cannot 
form the basis for CUE upon the RO.  It was up to the veteran 
to act, not the RO.  Since he did not act, he abandoned the 
claim, and cannot now assert that there was CUE.  

The veteran's second CUE contention relative to the June 1968 
decision was that the RO had committed CUE by failing to 
simply rate his claim based upon the evidence of record in 
accordance with 38 C.F.R. § 3.655(b).  He asserts that had 
the RO merely considered his service medical records, there 
would have been adequate evidence to grant his claim of 
entitlement to service connection for residuals of burns to 
the arms and legs, and he would then have been able to 
prosecute a claim for an increased rating.  

It is critical to note that the provisions of 38 C.F.R. 
§ 3.655(b) referred to by the veteran (regarding the rating 
of an original claim based upon the evidence of record), did 
not come into effect until 1990.  Prior to that, including in 
1968, the foregoing provisions of 38 C.F.R. § 3.158 and 
38 C.F.R. § 3.655(f) regarding the disposition of a claim as 
being abandoned for failure to report for an examination was 
controlling.  Even if the current provisions of 38 C.F.R. 
§ 3.655(b) were in existence in 1968, however, it is mere 
speculation to conclude that the RO would have granted 
service connection for residuals of burns to the arms and 
legs absent proof of current disability.  

Finally, it is important to note that the veteran attempted 
to reopen his previously denied claims of service connection 
for burn residuals in 1992.  Once again, however, he failed 
to report for scheduled examinations pertinent to the claim.  
The claim was denied by the RO in a May 1992 rating decision, 
based upon the veteran's failure to report for the VA 
examination necessary to evaluate his claim for these 
disabilities because the evidence was deemed insufficient for 
rating purposes.  



In October 1992, the veteran was given notice of the denial, 
including, once again a request that he provide notification 
of his willingness to report for a future examination.  In 
this instance, however, he was given notice of his rights to 
appeal.  He failed to submit a notice of disagreement with 
this decision within one year of the date of this notice, and 
the October 1992 decision became final.  38 U.S.C. § 4004 
(1968).  

The next communication on the subject from the veteran was 
the February 1999 request to reopen his previously denied 
claims.  It was based upon that claim that service connection 
for residuals of burns was granted by the RO, effective from 
February 18, 1999.  

Consequently, even if it could be determined that the veteran 
should have been given notice of his appellate rights in the 
June 1968 decision, the October 1992 rating decision, which 
did provide such rights, subsumes the June 1968 decision for 
purposes of assigning CUE or otherwise.  

In sum, the Board has carefully examined the evidence of 
record in light of the veteran's contentions regarding the 
rating decision at issue.  Having done so, the Board finds 
his contentions are without merit.  The record in 1968 
indicated that he had failed to report for a required VA 
examination and had thus abandoned his claim.  38 C.F.R. 
§§ 3.158, 3.655(f) (1968).  The evidence does not tend to 
show that the correct facts, as they were known at the time, 
were not before the adjudicator or that the statutory 
provisions extant at the time were incorrectly applied.  
Based on the record and the law that existed at the time, 
there has been no demonstration of "undebatable" error in the 
decision made in June 1968, including the failure to provide 
appellate rights.  Crippen v. Brown, 9 Vet. App. 412 (1996); 
Allin v. Brown, 6 Vet. App. 207 (1994); Olson v. Brown, 
5 Vet. App. 430 (1993); Porter v. Brown, 5 Vet. App. 233 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).

The veteran has simply taken exception as to how the law was 
applied.  The Board finds that his allegations do not 
represent a valid claim of CUE.  In essence, he has alleged 
the existence of an error that is "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992)  This is not the 
case here.  


ORDER

The claim of CUE in a June 1968 rating decision wherein the 
RO denied a claim of entitlement to service connection for 
residuals of burns to the arms and legs is denied.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It is further noted that a decision was issued in the United 
States Court of Appeals for the Federal Circuit (CAFC) that 
interpreted the effect of the VCAA on claims for veterans' 
benefits, including the appellant's claim.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Among other things, this decision 
held that appellants must be afforded one year to respond to 
any request for development information under the VCAA.  

There appears to be considerable discrepancy in the record as 
to which issues have been perfected for appeal and which have 
not.  The veteran has been provided with information 
pertaining to the VCAA in letters dated in March 2003, June 
2003, and October 2003.  While these letters were generally 
consistent with the holdings of the CAVC, the disabilities as 
issue were not identified in terms as to whether they were on 
appeal based upon entitlement to service connection, 
entitlement to increased ratings, or other categories.  In 
other words, more specific information should be set out 
regarding the issues currently under appeal in order to 
properly advise the veteran of the type of evidence needed to 
be successful in each of his claims.  

Further, the CAVC has held that the VCAA applies to earlier 
effective date claims, and that it requires VA to notify the 
claimant that evidence of an earlier filed claim is necessary 
to substantiate the claim.  Huston v. Principi, 17 Vet. App. 
195, 202-03 (2003).  There has been no VCAA notice regarding 
the earlier effective date claims now under appeal.  

Consequently, the VBA AMC must provide the appellant with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and the holding in the 
aforementioned CAFC decision and determine whether any 
additional notification or development action is required 
under the VCAA.  

Secondly, in February 2004, VA outpatient treatment records 
dated through June 2003 were associated with the claims file.  
In addition, the reports of several VA medical examinations 
that had been conducted in December 2003 were also associated 
with the claims file.  Although this medical evidence is more 
pertinent to the specific issues that were addressed in the 
examinations, given the close relationship of the various 
disabilities at issue, the evidence would have to be 
considered pertinent to all of the increased rating and 
service connection issues under appeal.  

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. § 19.31 
(2003).  Given that the additional medical evidence must be 
considered to be additional pertinent evidence, it is 
incumbent upon the RO to review the evidence and issue an 
appropriate supplemental statement of the case.  

Finally, it is noted that in March 2004, the veteran 
expressed disagreement in writing with the denial of 
entitlement to service connection for several disabilities as 
adjudicated by the RO in the February 2004 rating decision.  
The Board finds that the veteran has filed a timely notice of 
disagreement with regard to the claims of entitlement to 
service connection for loss of sublingual salivary gland, to 
include dry mouth, service connection for residuals of oral 
surgery not previously service-connected, entitlement to 
service connection for dizziness, and compensation benefits 
pursuant to the criteria of 38 U.S.C.A. § 1151, for right 
lower extremity neuropathy secondary to VA hospitalization, 
as set out on the initial pages of this remand decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 20.201, 
20.302 (2003).

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, the 
appellant is entitled to a statement of the case (SOC), and 
the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-
10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate 
each of his claims and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.




The letter should note that the type of 
evidence could include, for example in 
regards to service connection claims, 
medical evidence that is pertinent to the 
question of whether there exists a current 
disorder that is related to service.  This 
letter from the VBA AMC should also 
contain a statement as to which portion of 
evidence, if any, is to be provided by the 
claimant and which, if any, VA will 
attempt to obtain for the claimant.  An 
appropriate period of time should be 
allowed for response to this letter.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

3.  The VBA AMC should also issue a 
Statement of the Case to the appellant 
addressing the issues of entitlement to 
service connection for loss of sublingual 
salivary gland, to include dry mouth, 
entitlement to service connection for 
residuals of oral surgery not previously 
service-connected, entitlement to service 
connection for dizziness, and entitlement 
to compensation under 38 U.S.C.A. § 1151, 
for right lower extremity neuropathy 
secondary to VA hospitalization.  
Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran and his 
representative must be advised of the time 
limit in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2003).  

4.  Thereafter, the VBA AMC should 
consider all of the evidence of record 
and readjudicate the remaining claims on 
appeal.  


If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The appellant need take no 
action unless otherwise notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



